[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Defendant moves for collateral source reduction, plaintiff objects and moves for judgment on arbitrator's award and defendant objects to plaintiff's motion for judgment. A resolution of these motions must be made in the midst of a procedural morass and on the basis of statutory and practice book provisions that do not precisely mesh.
The facts are as follows: Plaintiff initiated a personal injury claim against a defendant who was a driver of the car in which she was a passenger and a defendant who drove another car. The matter was referred to an arbitrator, pursuant General Statutes § 52-549u. Arbitrator William Ankerman heard the case on July 17, 1998 and filed a decision on November 23, 1998, awarding plaintiff damages against the defendant driver of plaintiffs car as follows: economic damages of $2050 and noneconomic damages of $5000.
The defendant did not move for a trial de novo within twenty CT Page 3932 days of the filing of the arbitrator's decision pursuant to Practice Book § 23-66(c), so the arbitrator's decision became a judgment of the court, pursuant to Practice Book §23-66(a). The court on its own motion entered judgment "in accordance with the arbitrator's report on December 21, 1998 per Judge Berger." Notice of that judgment was sent to attorneys for all parties on that date.
Defendant moved for collateral source reduction on December 18, 1998. The court (Hale, J.) acting on that motion on January 14, 1999, ordered "Refer this to the arbitrator for further action." Notice was sent to the parties' attorneys who apparently ignored it and none filed any motion to appeal it.
On January 28, 1998 plaintiff filed a motion for judgment for the full amount of the arbitrator's decision ($7050) on the grounds defendant had not filed a claim for a trial de novo within the twenty days required by Practice Book § 23-66(c), and also objected to defendant's motion, dated December 17, 1998, for collateral source reduction.
On February 5, 1999, defendant objected to plaintiffs motion for judgment dated January 27, 1999.
General Statutes § 52-225 authorizes the court in any civil action to reduce an award of economic damages by amount received from collateral sources, as defined by § 52-225b. The parties here stipulated such amount in this case is $1632.
Practice Book § 16-36 provides that a motion to reduce an award for collateral source payments "shall be filed within ten days after the day the . . . award is accepted and shall be heard by the judge who conducted the trial."
The court in this case on its own motion entered a judgment on the arbitrator's report on December 21, 1998, If that action be deemed to be when the arbitrator's award was accepted, defendant's motion for collateral source reduction, dated December 17, 1998, is premature, because not actually filed "ten days after the day the award is accepted." However, to hold that the motion is untimely on the facts of this case, would proclaim literalness over common sense.
If that action by the court is nugatory because an arbitrator's decision becomes a judgment automatically when a CT Page 3933 party does not claim a trial de novo within twenty days of the filing of the arbitrator's decision, then the award may be deemed accepted, within the meaning of Practice Book § 16-36, on that twentieth day.
Clearly a § 52-549u arbitration does not contemplate acceptance, because of the remedy of trial de novo, so the only practical way to interpret Practice Book § 16-36, is to find the award accepted when the period to claim a trial de novo expires and the award becomes a final judgment.
Here, the arbitrator filed his decision on November 23, 1998; twenty days later was December 12, 1998; and ten days after that to file for collateral source reduction is December 22, 1998. Defendant filed its motion for collateral source reduction on December 18, 1998, well within the ten day period.
Cutting through the procedural morass, this court finds that defendant's motion for collateral source reduction was timely filed on either of the grounds expressed above.
Judge Hale's order of January 14, 1999, ruling on defendant's December 17, 1998 motion for collateral source reduction and referring the matter to the arbitrator, is binding on the parties.
Since the parties have stipulated, however, that collateral source payments amounted to $1632, this court can itself reduce the economic damages of $2050 by that amount. Accordingly, it enters judgment for the plaintiff for $5418, plus costs.
Robert Satter State Judge Referee